United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT



                                 No. 96-1951


Theresa M. Hanenburg,                   *
                                        *
            Appellant,                  *
                                        * Appeal        from      the     United
States
    v.                     * District Court for the
                           * District of Minnesota
Principal Mutual Life Insurance
                           *
Company,                   *
                           *
          Appellee.        *


                   Submitted:        December 11, 1996

                                     Filed:       May 20, 1997


Before BOWMAN and HEANEY, Circuit Judges, and SMITH,1
District Judge.


HEANEY, Circuit Judge.

    Theresa Hanenburg appeals from the district court's
grant of summary judgment to her former employer,
Principal Mutual Life Insurance Company ("Principal"), in
this case brought under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e-


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
2000e-17 (1994), and the Minnesota Human Rights Act
("MHRA"), Minn. Stat. §§ 363.01-363.15 (1991), alleging
unlawful, gender-based employment discrimination, and
under the Family and Medical Leave Act ("FMLA"), 29 U.S.C.
§§ 2601-2654 (1994). We affirm.

                           I.

    Viewed in a light most favorable to Hanenburg, the
record reveals the following facts.      Hanenburg began
working for Principal as a salaried, claim data processor
in August 1988. She was promoted to senior computer data
processor in 1990.     Hanenburg ultimately resigned on
January 22, 1995.

    Principal's employee-benefits policy explicitly treats
illnesses during pregnancy or childbirth the same as any
other illness. Hanenburg was pregnant three times during
her employment with Principal.      Due to complications,
Hanenburg took an extended leave with each pregnancy. She
took twelve-week disability leaves with the births of each
of her first two children in August 1989 and August 1992.
During all but four of those twenty-four weeks, Hanenburg
was paid two-thirds salary.       From 1989 until 1993,
Hanenburg received good performance reviews and above-
average raises.

    Hanenburg's third pregnancy coincided with increased
stress at work. Her supervisor, in an effort to increase
the local office's service and production rankings within
the company, was enforcing an attendance policy that
permitted fewer absences than were allowed under
Principal's company-wide policy. Hanenburg’s supervisors

                            2
went to great lengths to achieve the office’s attendance
goals. Although employees were not directly punished for
taking time off that was permissible under the company-
wide policy but exceeded the office goals, significant
absences   negatively   impacted  employee   performance
evaluations which, in turn, impacted the employees’
annual raises. Hanenburg's supervisors informed her on
more than one occasion that her continued absences, due
to her maternity leaves and time she took off from work
to




                           3
attend to her sick children, were a problem.      In her
annual performance evaluation for 1993, for example,
Hanenburg was ranked in the top fifteen percent for her
work quality and productivity, but was ranked in the
bottom ten percent overall due in large part to her
attendance record. As a result of that poor evaluation,
Hanenburg received a below-average salary increase in
1994.    At a March 1994 meeting in which management
informed Hanenburg about her raise, she announced to her
supervisors that she was again pregnant. Hanenburg asked
whether her next year's raise would be affected by her
pregnancy, and her supervisor answered that any extended
disability absences would negatively impact future
raises.

    During this same period, and particularly after
Hanenburg informed her supervisors about her third
pregnancy, Hanenburg's workplace behavior was closely
monitored.    To a greater extent than other similar
workers, she was scrutinized and reprimanded for
excessive talking and personal telephone use. In April
1994, one of Hanenburg's supervisors prepared a written
warning criticizing her for too much personal use of the
telephone, excessive talking in the workplace, and her
general negative attitude.    When Hanenburg complained
that she was being unfairly singled out for criticism,
her supervisor retracted the warning until she could
explore the validity of Hanenburg's claim.
    Immediately after that meeting in April 1994,
however, Hanenburg began a disability leave due to
complications with her pregnancy. Among other things,
Hanenburg's doctor determined that her work environment
was stressful and that it endangered her pregnancy. The

                           4
disability absence continued for more than eight months,
during which time Hanenburg again received two-thirds
salary. On December 2, 1994, at the expiration of her
disability leave, Hanenburg switched her leave status
from paid-disability to an unpaid-parenting leave and
commenced an action under the MHRA. Hanenburg ultimately
resigned on January 22, 1995. Principal held Hanenburg's
position open during each of her maternity leaves, and it
is undisputed that the company would have reinstated her
had Hanenburg elected to return to work.




                            5
    Hanenburg brought an action claiming that Principal
unlawfully discriminated against her in violation of
state and federal law and that Principal violated the
FMLA.2  The district court granted summary judgment to
Principal on each of Hannenburg's claims.    Hannenburg
appeals and we affirm.

                                        II.

    "We review the district court's grant of summary
judgment de novo, applying the same standard as the
district court did and examining the record in the light
most favorable to the nonmoving party."        Barge v.
Anheuser-Busch, Inc., 87 F.3d 256, 258 (8th Cir. 1996).
Summary judgment is appropriate when the evidence shows
"that there is no genuine issue as to any material fact
and that the moving party is entitled to judgment as a
matter of law." Fed. R. Civ. P. 56(c); see also Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A.    Title VII Claim

    We turn first to the court's determination that
Hannenburg's Title VII claim is barred because she failed
to file a charge with the EEOC.      A plaintiff may not
assert a claim under Title VII unless she has filed a
timely charge with the EEOC and, in most cases, the EEOC
issues a notice, commonly called a right-to-sue letter.


      2
       Hanenburg also brought a claim of intentional infliction of emotional distress
against Principal, which the district court dismissed for lack of evidence. Because
Hanenburg does not challenge that aspect of the district court's decision, we need not
address it.
                                           6
See 42 U.S.C. §§ 2000e-5(e)(1), 2000e-5(f)(1); Alexander
v. Gardner-Denver Co., 415 U.S. 36, 47 (1974); Chaffin v.
Rheem Mfg. Co., 904 F.2d 1269, 1271 (8th Cir. 1990).
Hannenburg acknowledges that she neither filed a
discrimination charge with the EEOC nor received a right-
to-sue letter. She claims, however, that she satisfied
the requirements




                            7
by contacting the Minnesota Department of Human Rights
("MDHR").3 Because Minnesota law prohibits the unlawful
employment practices alleged by Hannenburg, she was
obliged to first pursue relief with the MDHR before filing
a charge with the EEOC.     See 42 U.S.C. § 2000e-5(c).
This notification, however, did not waive the EEOC filing
requirement or preserve her right to assert a Title VII
claim absent the requisite EEOC notification. 42 U.S.C.
§ 2000e-5(e) (merely extending time in which to file a
charge with the EEOC when complainant initially pursues
relief from alleged unlawful employment practice with
state agency).   Thus, we agree with the district court
that Hannenburg's Title VII claim is barred.

B.    MHRA Claim

       Under the MHRA, Hannenburg is entitled to relief if
she demonstrates that her employer discriminated against
her because of pregnancy or disabilities related to




      3
         The record indicates that Hannenberg contacted the MDHR by telephone
sometime in the Fall of 1994. The agency sent her a letter dated October 17, 1994
confirming the substance of the conversation in which Hannenberg was advised that she
had not provided the agency with information that would support the filing of a claim
at that time and suggested that Hannenberg contact the agency again if she experienced
problems in the future. (Appellant's App. at 107.) The state agency took no further
action and the record does not indicate that Hannenberg ever filed a formal claim.
        Hannenberg's failure to file a claim with the MDHR did not cause her to forfeit
her discrimination claim under the MHRA, however. The state statute permits her to
assert her claim by filing either a formal charge with the MDHR or in a civil suit within
one year of the alleged discriminaotry incidents. Minn. Stat. § 363.06, subd. 3 (1991).
Hannenberg commenced this action on December 2, 1994.
                                            8
pregnancy.4        The Act specifically deems it an unfair labor
practice,




      4
       Although the time bar against Hannenberg's Title VII claim might caution us
against the exercise of pendant jurisdiction over her state law claim, the parties have
complete diversity of citizenship and thus we have jurisdiciton under 28 U.S.C. § 1332.
                                           9
    [f]or an employer, . . .     with respect to all
    employment related purposes, including receipt of
    benefits under fringe benefit programs, not to
    treat women affected by pregnancy, childbirth, or
    disabilities related to pregnancy or childbirth,
    the same as other persons not so affected but who
    are similar in their ability to work . . . . .

Minn. Stat. § 363.03, subd. 1(5) (1991).      In analyzing
cases under the MHRA, the state courts apply the
principles developed in the adjudication of claims under
Title VII because of the substantial similarities between
the two statutes. Sigurdson v. Isanti County, 386 N.W.2d
715, 719 (Minn. 1986); see 42 U.S.C. § 2000e-(k).       In
short, Title VII requires employers to treat employees who
are members of protected classes the same as other
similarly-situated employees. Lang v. Star Herald, 107
F.3d 1308, 1312 (8th Cir. 1997).

    Hannenburg has not clearly set out the particular
discrimination theory under which she is proceeding. The
facts seem best suited to analysis under a disparate-
treatment theory of constructive discharge, insofar as
Hannenburg claims that, as a result of her pregnancies,
Principal subjected her to criticism, discipline, and
general harassment in the workplace to the extent that the
job-induced stress became too much for her to endure. We
agree with the district court that Hannenburg cannot
establish Principal's discriminatory intent by direct
evidence. Thus, we analyze her claim under the familiar,
burden-shifting test set out in the McDonnell Douglas line
of cases. See St. Mary's Honor Ctr. v. Hicks, 509 U.S.
502, 506-08 (1993); United States Postal Serv. Bd.of
Governors v. Aikens, 460 U.S. 711, 713-15 (1983); Texas
Dep't of Community Affairs v. Burdine, 450 U.S. 248, 252-

                            10
56 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802 (1973). To establish a prima facie case, Hannenburg
must present evidence demonstrating the following: (1)
she was a member of a protected group; (2) she was
qualified for her position; and (3) she was discharged
under circumstances giving rise to an inference of
discrimination. See Tidwell v. Meyer's Bakeries, Inc., 93
F.3d 490, 494 (8th Cir. 1996) (citing Johnson v. Bunny
Bread Co., 646 F.2d 1250, 1253 (8th Cir. 1981)).        If
Hannenburg successfully creates




                            11
a prima facie case, the burden of production shifts to
Principal to offer a nondiscriminatory reason for its
action.   Lang, 107 F.3d at 1311 (citing Stevens v. St.
Louis Univ. Medical Ctr., 97 F.3d 268, 270-71 (8th Cir.
1996)).    Once Principal advances a nondiscriminatory
reason, Hannenburg can survive summary judgment if she
produces sufficient admissible evidence from which a
rational factfinder could disbelieve Principal's proffered
reason and find that the company's true motivation for its
conduct was intentional discrimination. Lang, 107 F.3d at
1311, citing, Hicks, 509 U.S. at 515 and Ryther v. KARE
11, 1997 WL 94025 at *4 (8th Cir. Mar. 6, 1997) (en banc),
petition for cert. filed, 65 U.S.L.W. 3694 (U.S. April 4,
1997) (No. 96-1571).

    Hannenburg has clearly established the first two
elements of her prima facie case: She was a member of the
protected class as a pregnant woman and she was qualified
for her position.       For the third element, because
Principal never actually terminated her, Hannenberg must
offer evidence sufficient to establish that she was
constructively    discharged--that  is,  that   Principal
deliberately created intolerable working conditions with
the intention of forcing her to quit. See Bunny Bread
Co., 646 F.2d at 1256 (standard for constructive
discharge).    Hannenburg need not prove that Principal
consciously sought her resignation; rather, she can
satisfy the intent requirement with proof that her
resignation was a reasonably foreseeable consequence of
her employer's discriminatory actions. See Hukkanen v.
International Union of Operating Eng'rs & Portable Local
No. 101, 3 F.3d 281, 285 (8th Cir. 1993). Nonetheless, a
constructive discharge arises only when a reasonable

                            12
person   would   find   the   conditions   of   employment
intolerable, id., and the employee must give her employer
a reasonable opportunity to work out the problems prior to
resigning. West v. Marion Merrell Dow, Inc., 54 F.3d 493,
498 (8th Cir. 1995).

    Hannenburg simply has not produced evidence from which
a reasonable factfinder could find that she was
constructively   discharged.      The   evidence   neither
establishes   that   a  reasonable    person  would   find
Hannenburg's working conditions intolerable nor that
Principal acted with the intention of forcing Hannenburg
to quit or




                            13
that Hannenburg's resignation was a reasonably foreseeable
consequence of Principal's actions. Her supervisors no
doubt held Hannenburg to high attendance standards, which
exceeded those set out in the company's employee manual.
These   standards,    however,   were    not   objectively
unreasonable and were applied evenly to all employees in
the office. If believed, Hannenburg's evidence also shows
that her supervisors scrutinized her behavior in the
workplace more closely than it did other employees. For
a time, her supervisors also specially monitored
Hannenburg's personal phone use. While all this no doubt
made work less enjoyable for Hannenburg and might have
induced stress for her, there is simply not enough
evidence to support a finding that her supervisors'
conduct created the compulsion to quit that is necessary
for a constructive discharge.

    Moreover, Hannenburg never gave Principal a reasonable
opportunity to improve her working conditions. The one
time she formally complained about her treatment, at the
April 1994 meeting in which she was to be issued a written
warning, Principal responded by withdrawing the reprimand
until it could ensure that Hannenburg was not being
unfairly singled out for harsher treatment.         Almost
immediately after that incident, Hannenburg began a paid,
pregnancy-related disability leave that lasted more than
eight months and she never returned to regular work again.
Thus, Principal never had a meaningful opportunity to
consider and address Hannenburg's claim that she was
treated unfairly by the company.       Because she cannot
demonstrate that she was constructively discharged,
Hannenburg has failed to establish a prima facie case of



                            14
discrimination based on pregnancy.   Thus, summary judgment
was appropriate.

C.   FMLA Claim

    The district court granted summary judgment to
Principal on Hannenburg's claim under the FMLA, 29 U.S.C.
§§ 2601-2654.      Briefly, the FMLA requires larger
employers to give qualified employees at least twelve
weeks of unpaid leave per twelve-month period for the
birth of a child or if an employee's immediate family




                           15
member has a serious medical condition.     29 U.S.C. §
2612(a)(1).     We agree with the district court's
conclusion that nothing in the record suggests Principal
denied Hannenburg leave in violation of the FMLA or in
any way interfered with her rights under the statute.

                         III.

    For the reasons stated, we affirm      the   district
court's grant of summary judgment.

    A true copy.

        Attest.

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           16